Exhibit 10.1

 

 

 

 

_____________________________________________________________________

Linens ’n Things, Inc.
Supplemental Executive Retirement Plan
_____________________________________________________________________


 

 



Amended and Restated
as of January 1, 2005


 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Linens ’n Things, Inc. Supplemental Executive Retirement Plan

--------------------------------------------------------------------------------

          Page  1 .    Purposes       1  2 .    Definitions       1  3 .   
Administration       3  4 .    Participation       3  5 .    Benefit Amount     
 3  6 .    Distributions       4  7 .    Amendment/Termination       6  8 .   
General Provisions       6  9 .    Claim and Appeal Procedure       8  10 .   
Effective Date       8      Appendix A       9      Appendix B       10     
Appendix C       11 


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Linens ’n Things, Inc. Supplemental Executive Retirement Plan

--------------------------------------------------------------------------------

     1.     Purposes.     The purpose of this Linens ’n Things, Inc.
Supplemental Executive Retirement Plan (the “Plan”) is to provide a select group
of management or highly compensated employees of Linens ’n Things, Inc. (the
“Company”) and its subsidiaries and certain affiliated entities with a
nonqualified defined benefit pension benefit.

     2.     Definitions.    In addition to the terms defined in Section 1 above,
the following terms used in the Plan shall have the meanings set forth below:

             (a)     “Administrator” shall mean the Committee.


             (b)     “Benefit Amount” shall have the meaning set forth in
Section 5.
 

             (c)     “Board” shall mean the Board of Directors of the Company.
 

             (d)     “Cause” shall have the meaning set forth in a Participant’s
employment agreement.
 

             (e)     “Change of Control” shall mean a change in the ownership or
effective control of the Company, or in the ownership of a substantial portion
of the assets of the Company, as defined and determined under Section
409A(a)(2)(A)(v) of the Code (or its successor provisions), including all
guidance issued thereunder.  Without in any way limiting the scope of the
preceding sentence, a Change of Control shall be deemed to occur on the date
upon which one of the following events occurs:

                       (i)     any one person, or more than one person acting as
a group, acquires ownership of stock of the Company that, together with stock
held by such person or group, constitutes more than 50% of either the total fair
market value or total voting power of the stock of the Company; or

                       (ii)     any one person, or more than one person acting
as a group, acquires (or has acquired during the 12-month period ending on the
date of the most recent acquisition by such person or persons) ownership of
stock of the Company possessing 35% or more of the total voting power of the
Company; or

                       (iii)     a majority of members of the Board is replaced
during any 12-month period by directors whose appointment or election is not
recommended by a majority of the members of the Board prior to the date of the
appointment or election; or

--------------------------------------------------------------------------------

                       (iv)     any one person, or more than one person acting
as a group, acquires (or has acquired during the 12-month period ending on the
date of the most recent acquisition by such person or persons) assets from the
Company that have a total gross fair market value equal to or more than 40% of
the total gross fair market value of all of the assets of the Company
immediately prior to such acquisition or acquisitions; or

                       (v)     the occurrence of a Change in Control, as defined
in the Participant’s employment agreement.

             (f)      “Code” shall mean the Internal Revenue Code of 1986, as
amended. References to any provision of the Code or regulation (including a
proposed regulation) thereunder shall include any successor provisions or
regulations.

            (g)     “Committee” shall mean the Compensation Committee of the
Board. Any function of the Committee may be delegated to such person or
committee or entity as may be elected by the Committee.

             (h)     “Final Average Compensation” shall mean the average of the
Participant’s base and bonus taxable compensation (determined without regard to
any income deferral elections), but not including income arising from stock
option exercise, restricted stock grants and other forms of equity compensation,
for the three (3) calendar years (which need not be consecutive) with the
Company, its subsidiaries and affiliates, that yield the greatest average. For
this purpose, the same calendar years need not be used for determining the
largest base and bonus compensation amounts. For purposes of determining Final
Average Compensation, in the event that the Participant’s employment terminates
during the course of a year as a result of any of the events set forth in
Section 11(e) of the Participant’s employment agreement following a Change in
Control, base salary for the Participant for such year shall be annualized for
the entire year and bonus for such year shall be equal to the target bonus for
the Participant as set forth in his employment agreement, and in the event that
Participant’s employment terminates during the course of a year for any other
reason, base salary for such year shall be the pro rata salary paid to the
Participant for such year and bonus for such year shall be the bonus to which
the Participant is entitled to be paid for such year under the terms of his
employment agreement.

             (i)      “Participant” shall mean any employee of the Company or
any subsidiary or affiliated entity who is on U.S. payroll and subject to
taxation in the United States and who is designated by the Committee as an
eligible Participant in the Plan. Participants shall be listed in Appendix A
hereto.

             (j)      “Year of Service” shall mean a calendar year in which the
Participant was employed by the Company, its predecessors, subsidiaries or its
affiliates on a full-time basis for the majority of the business days therein.
In the event that upon cessation of employment the Participant was employed by
the Company, its predecessors, subsidiaries or its affiliates on a full-time
basis for less than the

- 2 -

--------------------------------------------------------------------------------

majority of the business days in that calendar year, then he shall be entitled
to a fractional Year of Service, the numerator of which shall be equal to the
number of business days actually worked (or deemed worked), and the denominator
of which shall be 260.

     3.     Administration.

             (a)     Authority. The Committee shall administer the Plan in
accordance with its terms, and shall have all powers necessary to accomplish
such purpose, including the power and authority to construe and interpret the
Plan, to define the terms used herein, to prescribe, amend and rescind rules and
regulations, agreements, forms, and notices relating to the administration of
the Plan, and to make all other determinations necessary or advisable for the
administration of the Plan. Any actions of the Committee with respect to the
Plan shall be conclusive and binding upon all persons interested in the Plan.
The Committee may appoint agents and delegate thereto powers and duties under
the Plan, except as otherwise limited by the Plan. The Plan shall be
administered in accordance with the requirements of Section 409A of the Code.
Except as otherwise provided herein (including, without limitation, under
Section 8(f)), the time or schedule of any payment under the Plan may not be
accelerated.

             (b)     Limitation of Liability. Each member of the Committee shall
be entitled to, in good faith, rely or act upon any report or other information
furnished to him or her by any officer or other employee of the Company or any
subsidiary or affiliated entity, the Company’s independent certified public
accountants, or any executive compensation consultant, legal counsel, or other
professional retained by the Company to assist in the administration of the
Plan. To the maximum extent permitted by law, no member of the Committee, nor
any person to whom ministerial duties have been delegated, shall be liable to
any person for any action taken or omitted in connection with the interpretation
and administration of the Plan.

     4.     Participation. The Administrator will notify each Participant of his
or her participation in the Plan at such time as is deemed appropriate.

     5.     Benefit Amount. Upon termination of employment with the Company and
its subsidiaries and affiliated entities, a Participant will be entitled to the
Benefit Amount determined hereunder, if the Participant has either attained age
55 or completed ten (10) Years of Service with the Company, its subsidiaries,
and/or its affiliated entities. If the Participant has not then attained age 55,
however, then payment of the Benefit Amount will not occur until attainment of
age 55, except as otherwise provided in this Plan. The Benefit Amount is an
annual annuity for the life of the Participant, equal to 1.6% times Final
Average Compensation times Years of Service, minus the amount set forth in
Appendix B. In no event will the Benefit Amount (that is, the amount of annual
annuity) exceed fifty percent (50%) of the Participant’s Final Average
Compensation. In the event that a Participant becomes entitled to another
defined benefit pension benefit from the Company, its subsidiaries or
affiliates, then the Benefit Amount will be reduced by the amount of such other
defined benefit pension benefit.

- 3 -

--------------------------------------------------------------------------------

     6.     Distributions.

             (a)     Form of Payment. The Benefit Amount will be paid in the
form of a lump sum, which lump sum will equal the present value (calculated
using the interest rate and mortality table set forth in Appendix C) of the
annual annuity described above.

             (b)     Timing of Payment. The Benefit Amount will be paid as of
the first day of the month following the Participant’s termination of
employment, if the Participant has then attained age 55, unless otherwise
provided herein. If the Participant has not then attained age 55, then the
Benefit Amount will be paid at age 55, unless otherwise provided in this Plan.
If a Participant who is eligible to commence receipt of the Benefit Amount
elects to defer commencement of such Benefit Amount, then the Benefit Amount
shall be adjusted actuarially (using the mortality factors set forth in Appendix
C) to reflect the delay in payment. Notwithstanding anything else herein to the
contrary, in the event that payment of the Benefit Amount within six months
following a Participant’s termination of employment would violate the
requirements of Section 409A(a)(2)(b)(i) (or its successor), then payment of the
Benefit Amount will be delayed until such six month period has ended. In the
event that a Participant’s distribution is delayed pursuant to the requirements
of the preceding sentence, then the delayed payment shall be adjusted for
interest at a rate of 8% per annum (compounded daily) for the time between the
scheduled date of payment and the actual delayed payment date. Any deferral of
commencement of the Benefit Amount must comply with the requirements of Section
409A(a)(4)(C).

             (c)     Change of Control. Notwithstanding anything else herein to
the contrary, upon the occurrence of a Change of Control, all Participants will
automatically become fully vested hereunder and have an immediate right to
receive the Benefit Amount (regardless of the Participant’s age or Years of
Service, and regardless of whether the Participant is then employed by the
Company). The Participant need not terminate employment in order to receive the
Benefit Amount under this Section 6(c).

             (d)     Disability. In the event that the Participant becomes
disabled, and if such Participant has attained age 55 or completed ten (10)
Years of Service, and if such Participant has been determined to be disabled and
eligible for benefits under the Company’s long term disability plan, then such
Participant will receive the Benefit Amount as of the first day of the month
following such determination; provided, however, that if the Participant has not
then attained age 55, then commencement will not occur until he attains age 55.
In such event, however, the Participant may elect to defer commencement of the
Benefit Amount until such time as he thereafter elects (but not later than age
65), during which deferral period he shall continue to accrue additional Years
of Service for purposes of the Benefit Amount, but his Final Average
Compensation shall be determined as of the onset of his disability. In the event
that the Participant has neither attained age 55 nor

- 4 -

--------------------------------------------------------------------------------

completed ten (10) Years of Service at the time of the onset of disability, then
he shall be treated as accruing additional age and Years of Service (but not
compensation) during the period of disability, until he has satisfied the
criteria for payment hereunder. Any deferral of commencement of the Benefit
Amount must comply with the requirements of Section 409A(a)(4)(C). For purposes
of this paragraph, a Participant shall be considered to be disabled if (i) he is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (2) he is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than 3 months under an accident and health
plan covering employees of the Company.

             (e)     Termination without Cause. In the event that a Participant
is terminated by the Company for reasons other than Cause prior to a Change of
Control, then notwithstanding anything else herein to the contrary, the
Participant will be fully vested and entitled to immediate payment (subject to
any required delay in payment of no more than six months, as set forth in
Section 6(b) hereof) of his Benefit Amount (regardless of the Participant’s age
or Years of Service), payable in the form of a lump sum. In this instance only,
however, the Benefit Amount will be adjusted actuarially (using the factors set
forth in Appendix C) if the Participant has not attained age 55 as of the date
of payment.

             (f)      Preretirement Death Benefits. In the event that a
Participant dies prior to the date as of which payment of the Benefit Amount is
to be paid, then no benefit shall be payable under the Plan with respect to such
Participant and/or his or her beneficiary.

             (g)     Forfeiture for Criminal Conviction; Noncompetition
Covenant.

                      (i)     In the event that the Participant, by reason of
his own individual actions and not vicariously, is convicted of an indictable
criminal offense (and such conviction is no longer subject to appeal) related to
or involving the business or operations of the Company, including financial
fraud, embezzlement, or other similar crime, and the Board has reasonably
determined that such criminal conduct by the Participant has caused significant
damage to the business or reputation of the Company, the Participant will
irrevocably forfeit all rights to the Benefit Amount hereunder. In the event of
a forfeiture of the Benefit Amount in accordance with the foregoing and which
occurs after all or part of such Benefit Amount has been paid by the Company,
the Participant shall be obligated to repay the Company such forfeited amount.

                      (ii)     The Participant agrees not to compete with the
Company, on the terms set forth in Section 14 of his employment agreement, for
the “Restriction Period” set forth in Section 14 of his employment agreement. In
the event of a violation of such covenant, the Company shall be entitled to
injunctive relief as well as provable compensatory damages.

- 5 -

--------------------------------------------------------------------------------

     7.     Amendment/Termination. The Committee may, with prospective or
retroactive effect, amend, alter, suspend, discontinue, or terminate the Plan at
any time without the consent of stockholders or any other person; provided,
however, that no such action shall affect any Participant without obtaining the
written consent thereto by such Participant.

     8.    General Provisions.

             (a)     Limits on Transfer of Awards. Other than by will or the
laws of descent and distribution, no right, title or interest of any kind in the
Plan shall be transferable or assignable by a Participant or his or her
Beneficiary or be subject to alienation, anticipation, encumbrance, garnishment,
attachment, levy, execution or other legal or equitable process, nor subject to
the debts, contracts, liabilities or engagements, or torts of any Participant or
his or her beneficiary. Any attempt to alienate, sell, transfer, assign, pledge,
garnish, attach or take any other action subject to legal or equitable process
or encumber or dispose of any interest in the Plan shall be void.

             (b)     Receipt and Release. Payments to any Participant in
accordance with the provisions of the Plan shall, to the extent thereof, be in
full satisfaction of a Participant’s Benefit Amount to which the payments
relate.

             (c)     Unfunded Status of Awards: Creation of Trusts. The Plan is
intended to constitute an “unfunded” plan for deferred compensation and
Participants shall rely solely on the unsecured promise of the Company or
applicable affiliated entity for payment hereunder. With respect to any payment
not yet made to a Participant under the Plan, nothing contained in the Plan
shall give a Participant any rights that are greater than those of a general
unsecured creditor of the Company or the applicable affiliated entity; provided,
however, that the Committee may authorize the creation of trusts (including the
purchase of certain life insurance products) or make other arrangements to meet
the Company's obligations under the Plan, which trusts or other arrangements
shall be consistent with the “unfunded” status of the Plan unless the Committee
otherwise determines with the consent of each affected Participant.

             (d)     Compliance. The Company shall impose such restrictions on
any interest constituting a security as may be required in order to comply with
the Securities Act of 1933, as amended, the requirements of the New York Stock
Exchange or any other applicable stock exchange or automated quotation system,
any state securities laws applicable to such a transfer, any provision of the
Company's Certificate of Incorporation or Bylaws, or any other law, regulation,
or binding contract to which the Company is a party.

             (e)     Other Participant Rights. No provision of the Plan or
transaction hereunder shall confer upon any Participant any right to be employed
by the Company or a subsidiary or affiliate thereof, or to interfere in any way
with the right of the Company or a subsidiary or affiliate to increase or
decrease the amount of any

- 6 -

--------------------------------------------------------------------------------

other compensation payable to such Participant. The Plan shall inure to the
benefit of, and be binding upon, the parties hereto and their successors and
assigns.

             (f)      Tax Withholding. The Company and any subsidiary or
affiliated entity shall have the right to deduct from amounts otherwise payable
in settlement of a Benefit Amount any sums that federal, state, local or foreign
tax law requires to be withheld with respect to such payment.

             Amounts payable under this Plan will be subject to FICA withholding
at such times and in such amounts as determined by the Administrator, under
Section 3121(v) of the Code and the regulations thereunder. FICA withholding
amounts will be withheld and/or paid from non-deferred compensation or from such
other sources (including from the applicable Benefit Amount) as is determined by
the Administrator.

             (g)     Legal Fees. In the event that a dispute arises between the
Participant and the Company regarding his rights under this Plan, then the
Company shall pay the Participant’s reasonable costs and expenses (including
fees and disbursements of legal counsel) incurred by him in connection with such
dispute. Such payments shall be made by the Company as the costs and expenses
are incurred by Participant, and shall be paid within ten (10) days of
submission by Participant of appropriate invoices. In the event that it is
determined by a court of law that the Participant incurred the costs and
expenses in bad faith, then he will be required to reimburse the Company upon
such a determination by a court of law.

             (h)     Governing Law. The validity, construction, and effect of
the Plan and any rules and regulations relating to the Plan shall be determined
in accordance with the laws of the State of New Jersey, without giving effect to
principles of conflicts of laws, and applicable provisions of federal law.

             (i)      Construction. The captions and numbers preceding the
sections of the Plan are included solely as a matter of convenience of reference
and are not to be taken as limiting or extending the meaning of any of the terms
and provisions of the Plan. Whenever appropriate, words used in the singular
shall include the plural or the plural may be read as the singular, and male
references shall include female and neuter, and vice versa.

             (j)       Severability. In the event that any provision of the Plan
shall be declared illegal or invalid for any reason, said illegality or
invalidity shall not affect the remaining provisions of the Plan but shall be
fully severable, and the Plan shall be construed and enforced as if said illegal
or invalid provision had never been inserted herein.

             (k)     Status. The establishment and maintenance of the rights of
Participants hereunder shall not vest in any Participant any right, title or
interest in and to any specific assets or benefits except at the time or times
and upon the terms and conditions and to the extent expressly set forth in the
Plan.

- 7 -

--------------------------------------------------------------------------------

     9.     Claim and Appeal Procedure. The Administrator shall provide adequate
notice in writing to any Participant or beneficiary (“Claimant”) whose claim for
benefits under the Plan has been denied. The Administrator’s notice to the
Claimant shall set forth:

             (a)     The specific reason for the denial;

             (b)     Specific references to pertinent Plan provisions upon which
the Administrator based its denial;

             (c)     A description of any additional material and information
that is needed; and

             (d)     That any appeal the Claimant wishes to make of the adverse
determination must be in writing to the Administrator within seventy-five (75)
days after receipt of the Administrator’s notice of denial of benefits. The
Administrator’s notice must further advise the Claimant that his failure to
appeal the action to the Administrator in writing within the seventy-five (75)
day period will render the Administrator’s determination final, binding and
conclusive.

             If the Claimant should appeal to the Administrator, he, or his duly
authorized representative, may submit, in writing, whatever issues and comments
he or his duly authorized representative feels are pertinent. The Claimant, or
his duly authorized representative, may review pertinent Plan documents. The
Administrator shall re-examine all facts to the appeal and make a final
determination as to whether the denial of benefits is justified under the
circumstances. The Administrator shall advise the Claimant of its decision
within sixty (60) days of the Claimant’s written request for review, unless
special circumstances (such as a hearing) would make the rendering of a decision
within the sixty (60) day limit unfeasible, but in no event shall the
Administrator render a decision respecting a denial for a claim of benefits
later than one hundred twenty (120) days after its receipt of a request for
review.

             The Administrator’s notice of denial of benefits shall identify the
name and address to whom the Claimant may forward his appeal.

     10.   Effective Date. The Plan was originally made effective as of July 1,
1999. The Plan as amended and restated is effective as of January 1, 2005.

- 8 -

--------------------------------------------------------------------------------

 APPENDIX A 

  Participant    Effective Date        Norman Axelrod    July 1, 1999 


- 9 -

--------------------------------------------------------------------------------



APPENDIX B


             For Norman Axelrod, the annual Benefit Amount, as defined in the
second sentence of Section 5, shall be reduced by the amount determined below
(but not below zero) and prorated accordingly between ages:

Age at Termination of Employment    Reduction Amount                Age    52   
$   

19,177 

Age    53    $   

98,075 

Age    54    $   

194,162 

Age    55    $   

343,225 

Age    56    $   

524,248 

Age    57    $   

717,411 

Age    58    $   

928,617 

Age    59    $   

1,174,029 

Age    60    $    1,465,287 


            The above amounts will be prorated for the number of completed
calendar months between the Participant’s birthday and his termination of
employment.

- 10 -

--------------------------------------------------------------------------------

APPENDIX  C


Mortality: 1983 GAM Table (Unisex Variation)

Interest: 5.5%

- 11 -

--------------------------------------------------------------------------------